NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-2825
                                     ___________

                                JOEY W. JACKSON,
                                                             Appellant

                                           v.

                 DIVISION OF DEVELOPMENTAL DISABILITIES
                    ____________________________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. Civ. No. 09-cv-05366)
                     District Judge: Honorable Mary L. Cooper
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               September 17, 2010
                Before: SMITH, FISHER and GARTH, Circuit Judges

                         (Opinion filed: September 21, 2010 )
                                      _________

                                       OPINION
                                      _________

PER CURIAM

      Joey W. Jackson appeals pro se from the District Court’s order dismissing his

complaint. We will affirm.




                                           1
       Jackson suffers from a mental disability and is under the care of the New Jersey

Division of Developmental Disabilities (“DDD”). He filed pro se a one-page complaint

against the DDD, to which he attached several documents and a cover sheet citing the

Americans with Disabilities Act of 1990 (“ADA”) and the “Civil Rights Act of 1975.” 1

       The complaint and its attachments can be liberally construed to assert two claims.

First, the complaint states that the DDD “denied an emergency placement[] because of my

dual diagnosis” and that Jackson wants placement “in better care housing.” From a letter

attached to the complaint, it appears that Jackson sought an emergency transfer from his

housing with Allies, Inc., to an agency called NHS on the basis of unspecified “abuse and

neglect.” Second, Jackson states in the complaint that he wants a “protection order,” and

attached a letter from the New Jersey Department of Human Services Special Response

Unit reporting that it had investigated Jackson’s complaint about abuse and found it

unsubstantiated. Thus, Jackson appears to complain of the manner in which the DDD

resolved his complaints of abuse.2


   1
    Jackson apparently refers to the Developmentally Disabled Assistance and Bill of
Rights Act of 1975. The Supreme Court has held that this statute does not create
substantive individual rights. See Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S.
1, 28 n.21 (1981)
   2
     Jackson later sent some 106 letters to the District Court over the course of the
litigation complaining about virtually every aspect of his care. He also repeatedly called
the District Court Clerk and the various judges assigned to this case and repeatedly
appeared in person at the Clerk’s office. This conduct led the District Court to issue an
injunction on December 22, 2009, prohibiting Jackson from calling or appearing in
person at the court until further order and directing him to communicate with the court
                                                                                (continued...)

                                              2
       The DDD filed a motion to dismiss Jackson’s complaint under Rule 12(b)(6),

arguing that it fails to state a claim and that the District Court should abstain from hearing

the suit under Younger v. Harris, 401 U.S. 37 (1971). By order entered June 14, 2010,

the District Court granted the motion for several reasons, including the legal insufficiency

of Jackson’s complaint. Jackson appeals.3

                                              II.

       We agree that Jackson’s complaint does not state a claim upon which relief may be

granted, though for reasons somewhat different than those on which the District Court

relied. As the DDD argues, Jackson’s complaint and its attachments—no matter how



   2
    (...continued)
only in writing. Jackson appealed that order, but we dismissed his appeal for lack of
jurisdiction because his notice of appeal was untimely. Jackson v. Div. of Developmental
Disabilities, C.A. No. 10-1859 (June 6, 2010).
   3
    We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s
dismissal under Rule 12(b)(6) de novo. See Mayer v. Belichick, 605 F.3d 223, 229 (3d
Cir. 2010). In doing so, “[w]e must accept all factual allegations in the complaint as true,
construe the complaint in the light favorable to the plaintiff, and ultimately determine
whether plaintiff may be entitled to relief under any reasonable reading of the complaint.”
Id. Pro se complaints are “‘liberally construed’” and “‘held to less stringent standards
than formal pleadings drafted by lawyers[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(citations omitted). The complaint, however, must contain allegations permitting “‘the
reasonable inference that the defendant is liable for the misconduct alleged.’” Mayer, 605
F.3d at 230 (citations omitted). In undertaking our review, we may consider exhibits
attached to the complaint. See id. We may also affirm on any ground supported by the
record. See Grayson v. Mayview State Hosp., 293 F.3d 103, 109 (3d Cir. 2002). In
addition to dismissing Jackson’s complaint, the June 14 order denied his requests for
counsel and various forms of injunctive relief. We review both rulings for abuse of
discretion, see Tabron v. Grace, 6 F.3d 147, 158 (3d Cir. 1993) (counsel); Miller v.
Mitchell, 598 F.3d 139, 145 (3d Cir. 2010) (injunction), and we perceive none here.

                                              3
liberally construed—do not permit a reasonable inference that the DDD has engaged in

any actionable conduct. His sole assertion is that the DDD “denied a[n] emergency

placement[] because of my dual diagnosis.” Thus, he appears to claim that the DDD

discriminated against him under the ADA by denying him emergency reassignment on the

basis of his disability. See 42 U.S.C. § 12132; Chambers v. Sch. Dist. of Phila. Bd. of

Educ., 587 F.3d 176, 189 (3d Cir. 2009). Jackson, however, has alleged nothing

reasonably suggesting that it did, and the only inference reasonably permitted by the

attachments to his complaint is to the contrary. Those attachments include an October 8,

2009 letter from the DDD to Jackson. The letter denies Jackson’s request for emergency

reassignment on the ground that he is not in imminent peril, but encourages him to pursue

reassignment with his case manager in the ordinary course. Thus, it does not raise an

inference that the DDD denied Jackson reassignment on the basis of his disability.4

       Nor does Jackson’s complaint permit the inference that the DDD may be liable for

the manner in which it responded to his complaints of abuse (assuming, without deciding,

that there may be some legal theory under which the DDD’s conduct might potentially be

actionable). The complaint itself seeks a “protection order,” but it contains no actual




   4
    To the contrary, documents attached to letters that Jackson has sent this Court indicate
that he has since been transferred away from Allies as he originally requested. That
transfer does not render this appeal moot because we read Jackson’s filings to request a
transfer to a facility somewhere outside of New Jersey, which from Jackson’s filings does
not appear to have occurred, but it does confirm that there is no merit to his claim that he
has been “denied” reassignment, let alone on the basis of his disability.

                                             4
allegations in that regard. Instead, it attaches a June 11, 2009 letter from the Special

Response Unit stating that it investigated Jackson’s complaint of abuse and that the

documentary and testimonial evidence it reviewed showed the complaint to be

unsubstantiated. Jackson has alleged nothing raising an inference that the DDD’s actions

were anything other than this letter describes them to be.

       In sum, Jackson’s complaint does not permit the reasonable inference that the

DDD engaged in any actionable misconduct. Ordinarily, a plaintiff must be given leave

to amend before his or her complaint is dismissed with prejudice on that basis. See

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008). In this case, however,

we have the benefit of the 106 letters that Jackson sent the District Court (as well as the

over 50 letters that he has sent this Court during the pendency of his appeal). Regardless

of whether these letters were properly filed with the District Court or with ours, they have

given Jackson ample opportunity to elaborate on his claims. Like his complaint, however,

they contain nothing suggesting that the DDD has engaged in actionable conduct. Thus,

we are satisfied that any amendment of Jackson’s complaint would be futile. See id.5

       Accordingly, we will affirm the judgment of the District Court. Jackson’s motion

for the appointment of counsel is denied.



   5
    The predominant theme of Jackson’s letters is that he wants to be reassigned to
housing in a different state. He also complains about virtually every aspect of his care,
such as allegations that staff are “lazy,” talk on their cellular phones, or otherwise fail to
give him their undivided attention. While his letters often include assertions that staff
“abused” and “neglected” him, he makes no specific colorable allegations in that regard.

                                               5